Citation Nr: 1120048	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and/or schizoaffective disorder.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for a personality disorder, a back condition, and bipolar disorder and schizoaffective disorder; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  In November 2006, the Veteran submitted a notice of disagreement for the denial of service connection for bipolar and/or schizoaffective disorder and subsequently perfected his appeal in July 2007.  His case is currently under the jurisdiction of the VA RO in Cleveland, Ohio.

While the Veteran did request a hearing before the Board on his July 2007 VA Form 9, in a subsequent communication received in May 2008, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and/or schizoaffective disorder.

The Veteran was afforded a VA examination in April 2009 to determine whether his current psychiatric disorder was caused by his military service.  The examiner opined that it was difficult to tell when the Veteran's psychiatric symptoms started, and that they may have started before service, in service, or after service.  He concluded that his entire assessment was merely speculative.  He failed to provide a nexus opinion supported by sufficient rationale.  As such, the Board finds that the April 2009 VA examiner's opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  In light of the deficiencies in the April 2009 VA examination, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and/or schizoaffective disorder, must be remanded for new VA examination and opinion.

The Board notes that the Veteran has submitted positive nexus opinions from his treating private physician, Dr. M. N., his treating private psychiatrist, Dr. T. E., and a private psychiatrist, Dr. S. W.  Although these opinions link the Veteran's current psychiatric disorder to service, they fail to provide a rationale for their conclusions.  Therefore, they are not sufficient to grant service connection.  On remand, the Veteran should be invited to submit more thorough nexus opinions from these or any other private medical or mental health care providers.  Additionally, as the case is being remanded, the AMC should attempt to obtain updated psychiatric treatment records from these or any other treatment providers identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain a release of information for any outstanding private treatment records of psychiatric disability.  If the Veteran returns a completed and signed release of information, the AMC should attempt to obtain those records and associate them with the claims file.  The Veteran should also be invited to submit more thorough opinions from the above-identified private treatment providers.

2.  The Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his psychiatric disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the private nexus opinions and in-service psychiatric diagnoses.  That such a review was conducted must be noted in the examination report.

The examiner must identify the Veteran's current psychiatric disorder(s) and state whether it is at least as likely as not that any of these disorders was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.  If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and/or schizoaffective disorder, should be readjudicated and the Veteran properly notified thereof.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

